1                                   UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4        Kim Blandino,                                           Case No. 2:20-cv-00248-JAD-DJA

5                              Petitioner
                v.
6                                                                    Order Dismissing Petition
         Joseph Lombardo, et al.,
7
                              Respondents
8

9              Petitioner Kim Blandino brings this pro se habeas corpus petition, along with what he has

10   styled as an emergency motion to stay. 1 The court dismisses the petition without prejudice and

11   denies the motion because Blandino has not yet presented his claims to the highest Nevada state

12   court.

13             Blandino, a pretrial detainee, represents that the state district court has ordered that he be

14   transferred for mental health treatment in order to restore his competency. 2 Blandino states that

15   under Nevada law, as well as under a consent decree, the state must transfer him within seven

16   days of the issuance of the court order. He claims that, in his case, that means that he must be

17   transferred by February 5, 2020, but that he has discovered that he will not be moved until “well

18   past” February 8. He alleges that this is a violation of the timeline set forth in a consent decree,

19   though he also states that the state district court order in his case does not set a deadline for his

20   transfer. At the same time, he appears to argue that the state district court erred in concluding

21   that he needs evaluation and treatment and is a danger to himself and others. Blandino also notes

22   that he has stand-by counsel in his state proceedings.

23             As Blandino has been advised in previous actions, a federal court will not grant a state

24   prisoner’s petition for habeas relief until the prisoner has exhausted his available state remedies

25

26
     1
27       ECF Nos. 1, 2.
     2
28       ECF No. 1 at 16–17.

                                                         1
1
     for all claims raised. 3 A petitioner must give the state courts a fair opportunity to act on each of
2
     his claims before he presents those claims in a federal habeas petition. 4 A claim remains
3
     unexhausted until the petitioner has given the highest available state court the opportunity to
4
     consider the claim through direct appeal or state collateral-review proceedings. 5
5
              Brandino’s commitment order is dated January 29, 2020. 6 The court takes judicial notice
6
     of the fact that Blandino did not first exhaust his state-court remedies. Accordingly, this federal
7
     petition is dismissed without prejudice.
8
              IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice for
9
     failure to exhaust state remedies, and a certificate of appealability is DENIED.
10
              IT IS FURTHER ORDERED that petitioner’s motion for stay [ECF No. 2] is
11
     DENIED.
12
              IT IS FURTHER ORDERED that the Clerk of Court is directed to ENTER
13
     JUDGMENT accordingly and close this case.
14
              DATED: February 6, 2020
15

16
                                                            U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23
     3
         Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b).
24
     4
       O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v. Henry, 513 U.S. 364, 365
25   (1995).
26   5
      See Casey v. Moore, 386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374,
27   376 (9th Cir. 1981).
     6
28       ECF No. 1 at 29–31.

                                                       2
